Kappell v City of Rochester (2021 NY Slip Op 04894)





Kappell v City of Rochester


2021 NY Slip Op 04894


Decided on August 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


713 CA 20-01552

[*1]JEREMY KAPPELL, PLAINTIFF-APPELLANT,
vCITY OF ROCHESTER AND MAYOR LOVELY WARREN (INDIVIDUALLY AND IN HER OFFICIAL CAPACITIES), DEFENDANTS-RESPONDENTS. 


RICOTTA & MARKS, P.C., LONG ISLAND CITY (THOMAS RICOTTA OF COUNSEL), FOR PLAINTIFF-APPELLANT.
TIMOTHY R. CURTIN, CORPORATION COUNSEL, ROCHESTER (PATRICK BEATH OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered March 16, 2020. The order, among other things, granted the motion of defendants to dismiss the complaint and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: August 26, 2021
Mark W. Bennett
Clerk of the Court